Citation Nr: 0808350	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-31 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Eligibility for restoration of Dependency and Indemnity 
Compensation (DIC) for the remarried widow of the veteran.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran entered active duty in December 1941.  He was 
lost in action when his plane was shot down on January 9, 
1945.  He was declared presumed dead on January 10, 1946.  
The appellant seeks recognition as the surviving spouse of 
the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an adverse rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  In September 2007, the appellant withdrew her 
request for a Travel Board hearing.


FINDINGS OF FACT

1.  The appellant was born in March 1924.

2.  The appellant and the veteran were married in January 
1944.

3.  The appellant's marriage to the veteran was terminated by 
his presumed death in service, and she was subsequently 
awarded DIC benefits.

4.  The appellant remarried to J.B.B. in July 1947 wherein 
her DIC benefits were terminated.

5.  The appellant divorced J.B.B. in May 1951.

6.  The appellant remarried to R.H. in March 1970, and 
remains married.


CONCLUSION OF LAW

The appellant is not eligible for DIC benefits as the 
remarried widow of a veteran as a matter of law.  38 U.S.C.A. 
§ 101(14), 103, 1310, 1311 (West 2002); 38 C.F.R. §§ 3.5, 
3.50, 3.55 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant requests restoration of her DIC benefits.  VA 
has certain notice and assistance requirements pursuant to 
the Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2007).

VA's General Counsel has held that the notice and assistance 
requirements of the VCAA are not applicable where there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  The General 
Counsel reasoned that there was no reasonable possibility 
that such a claim could be substantiated.  VAOPGCPREC 5-2004 
(2004).  As addressed below, the appellant concedes she 
remarried prior to the age of 57 that, as a matter of law, 
precludes her entitlement to the benefit being sought.  A 
VCAA notice, therefore, is not required.  Livesay v. 
Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000) (VCAA was not applicable where the 
outcome was controlled by the law, and the facts were not in 
dispute).

The relevant facts in this case are not in dispute.  The 
appellant was born in March 1924.  She married the veteran in 
January 1944.  On January 9, 1945, the veteran was lost in 
action when his plane was shot down.  He was declared 
presumed dead on January 10, 1946.  Thereafter, the appellant 
was awarded DIC benefits.

The appellant remarried to J.B.B. in July 1947 wherein her 
DIC benefits were terminated.  She divorced J.B.B. in May 
1951.  In March 1970, she remarried to R.H., and remains 
married. 

The appellant argues that her DIC benefits should be restored 
regardless of her marital status, or the age she remarried.  
For example, she refers to the policies of the State of 
Washington which awards a lifetime pension to police officer 
widows regardless of their marital status.  She also argues 
that congressional legislation allowing for restoration of 
DIC benefits for surviving spouses who remarried after age 
57, but not for remarriages occurring prior to age 57, is 
arbitrary.

DIC is a monthly payment made by VA to a surviving spouse, 
child, or parent due to a service-connected death.  See 
38 U.S.C.A. § 101(14), 1310, 1311; 38 C.F.R. § 3.5.  
Generally, a surviving spouse means a person of the opposite 
sex who was legally married to the veteran at the time of his 
death, and has not since remarried.  See 38 U.S.C.A. 
§ 101(3); 38 C.F.R. § 3.50(b).  Exceptions to the remarriage 
bar include a voiding or annulment of remarriage.  See 
38 U.S.C.A. §§ 103(d)(1), 1311(e); 38 C.F.R. § 3.55(a)(1).

An amendment to Title 38 of the United States Code, effective 
January 1, 2004, added an additional exception to the 
remarriage bar for surviving spouse benefits stating that the 
remarriage after age 57 of the surviving spouse of a veteran 
shall not bar the furnishing of specified benefits, such as 
DIC, to such person as the surviving spouse of the veteran.  
Pub. L. No 108-183, 117 Stat. 2653 (2003) (codified at 
38 U.S.C.A. § 103(d)(2)(B)).  VA's regulations have been 
amended to reflect this statutory change stating that the 
remarriage of a surviving spouse after the age of 57 shall 
not bar the furnishing of benefits relating to DIC 
compensation under 38 U.S.C.A. § 1311.  71 Fed. Reg. 29082 
(May 19, 2006) (codified at 38 C.F.R. § 3.55(a)(10)).

The appellant was less than 57 years old at the time of her 
remarriage to her current spouse.  As a matter of law, she is 
precluded from obtaining restoration of her DIC benefits.  
The Board has no authority to award a benefit to a claimant 
that has no basis under statutory law.  See Davenport v. 
Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. 
App. 416 (1994).  The United States Congress provided an 
exception to the remarriage bar of a surviving spouse if 
remarriage occurred after age 57, but did not provide this 
exception to a surviving spouse who remarried prior to age 
57.  The Board can only determine whether the appellant meets 
all of the requirements of the benefit being sought and, if 
she is not entitled to the benefit as specified by the 
statutes enacted by Congress and VA's implementing 
regulations, the benefit cannot be awarded regardless of the 
circumstances.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
The Board has no option but to decide this case in accordance 
with the applicable law.  The appellant's claim for 
restoration of DIC benefits must be denied as a matter of 
law.

ORDER

The claim for restoration of DIC for the remarried widow of 
the veteran is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


